Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 08/24/21 is acknowledged.

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson et al (US 8,875,655 B2).
As to claim 1, Pettersson et al discloses (see Fig 1-5) an apparatus capable of applying a sealing and/or a coating substance to a component, comprising: kinematics (see column 15, lines 1-15); a spray device (nozzle 1); and a first sensor (31); wherein 
Regarding claim 2, in Pettersson et al the CAD-based information comprises categorized information on a basis of real information on the component (see Abstract and column 7, lines 43-56). 
As to claim 3, in Pettersson et al the apparatus is capable of communicating the CAD-based information and/or the actual information via a cloud (see Fig 1 and column 7, lines 28-34, column 14, line 35 use of CAD-system or database- cloud). 
Regarding claim 4, in Pettersson et al the actual information is geometrical information on the component and/or information about a previously applied coating substance (see Fig 1, column 9, lines 49-57, column 10, lines 7-15 and column 7, lines 28-34). 
As to claim 5, in Pettersson et al the first sensor is a digital position acquisition system (see column 9, lines 60-64). 
Regarding claim 6, in Pettersson et al the apparatus is capable of additionally acquiring the actual information by a second sensor (see Fig 1, column 7, lines 28-34, and column 14, lines 7-13). 

Regarding claim 8, in Pettersson et al the movement profile is dependent on at least one of the following parameters: position; orientation; speed; and acceleration (see column 7, lines 62-67; column 8, lines 1-5 &20-29; column 9, lines 57-59; column 10, lines 1-7; column 12, lines 44-47 and column 16, lines 20-25 & 58-61). 
As to claim 9, in Pettersson et al the application profile is dependent on at least one of the following parameters: nozzle diameter; distance from the component; flow rate; pressure; volume; temperature; speed of the kinematics and/or the spray device; and orientation of the spray device (see column 7, lines 62-67; column 8, lines 1-5 &20-29; column 9, lines 57-59; column 10, lines 1-7; column 12, lines 44-47 and column 16, lines 20-25 & 58-61). 
As to claim 10, in Pettersson et al the movement profile and/or the application profile are created such that a distance between the spray device and the component is capable of being no more than 60 mm (see column 8, lines 1-5). 
Regarding claim 11, in Pettersson et al the apparatus is capable of running through processes a), b), c) and d) at least partially one after the other and/or more than once. 
Claim(s) 1, 4-5, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hissen (US 5,814,375).
As to claim 1, Hissen discloses (see Fig 1-3) an apparatus for applying a sealing and/or a coating substance to a component, comprising: kinematics (2); a spray device 
As to claim 4, in Hissen the actual information is geometrical information on the component and/or information about a previously applied sealing and/or coating substance (see column 5, lines 51-57). 
Regarding claim 5, in Hissen the first sensor (40) is a digital position acquisition system. 
Regarding claim 7, in Hissen the apparatus is capable of acquiring the actual information by the first sensor dependent on a production step (offset recorded when painting). 
As to claim 8, in Hissen the movement profile is dependent on at least one of the following parameters: position. 
As to claim 9 in Hissen the application profile is dependent on at least one of the following parameters: nozzle diameter; distance from the component; flow rate (see column 5, lines 31-34) and speed (velocity) of the kinematics and/or the spray device. 
As to claim 11, in Hissen the apparatus is capable of running through processes a), b), c) and d) at least partially one after the other and/or more than once. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Calvetto et al (US 2006/0233945 A1) discloses a paint plant that will enable generation of the painting program in real time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/